Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1036

                                  ADVANCEME, INC.,

                                                      Plaintiff-Appellant,

                                           v.

                                   RAPIDPAY, LLC,

                                                      Defendant,

                                          and

           MERCHANT MONEY TREE, INC. and REACH FINANCIAL, LLC,

                                                      Defendants-Appellees.


       Michael N. Edelman, Paul, Hastings, Janofsky & Walker LLP, of Palo Alto,
California, argued for plaintiff-appellant. With him on the brief was Ronald S. Lemieux.
Of counsel was Douglas E. Olson. Of counsel on the brief was Parris J. Sanz, Capital
Access Network, Inc., of Scarsdale, New York.

      Willem G. Schuurman, Vinson & Elkins L.L.P., of Austin, Texas, argued for
defendants-appellees. With him on the brief were Brian K. Buss, Joseph D. Gray,
Graham E. Sutliff, and R. Floyd Walker.

Appealed from: United States District Court for the Eastern District of Texas

Judge Leonard Davis
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-1036

                               ADVANCEME, INC.,

                                                     Plaintiff-Appellant,

                                         v.

                                 RAPIDPAY, LLC,

                                                     Defendant,

                                        and

          MERCHANT MONEY TREE, INC. and REACH FINANCIAL, LLC,

                                                     Defendants-Appellees.

                                  Judgment

ON APPEAL from the       United States District Court for the Eastern District of Texas

in CASE NO(S).           6:05-CV-424

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    Per Curiam (NEWMAN, Circuit Judge, PLAGER, Senior Circuit Judge, and
SCHALL, Circuit Judge).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED May 15, 2008                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk